Citation Nr: 1632189	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  08-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss prior to October 26, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right ear hearing loss and continued a non-compensable (0 percent) rating for bilateral hearing loss.

The Board last remanded the claim on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development in May 2015.  For the reasons set forth below, the Board finds that there has not been substantial compliance with its remand instructions, so the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

Although the record contains evidence not yet considered by the AOJ, the Veteran waived AOJ consideration of that evidence in the June 2016 Appellant's Brief.  38 C.F.R. § 20.1304(c).  Remand for consideration of that evidence is not necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, the Board remanded this matter to the AOJ and requested that an examination be scheduled to assess the severity of the Veteran's service-connected bilateral hearing loss.  The RO attempted to schedule an examination for September 2015, but the Veteran timely notified the RO of his inability to attend the examination due to a serious illness in his family.  Thereafter, the Veteran appeared for an examination scheduled in January 2016.

As discussed in the June 2016 Appellant's Brief, the VA examination produced no valid audiological results.  The examiner indicated that the Veteran "initially was unable or unwilling to provide valid threshold-level responses to pure-tone-air-conduction stimuli."  After reinstruction and a retest, the VA examiner was still unable to obtain valid results and discontinued the examination prior to completing testing at each threshold.  Where VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Because the January 2016 produced no valid results, and assuming good faith participation by the Veteran, the examination was inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The fact that the Veteran submitted the results of an August 2015 private audiological examination does not relieve VA from its duty to provide an adequate examination.  Barr, 21 Vet. App. at 311; Stegall, 11 Vet. App. at 271.  In addition, the private examiner did not use the Maryland CNC word list in the speech discrimination testing.  See 38 C.F.R. § 4.85(a) ("An examination for hearing impairment for VA purposes...must include a controlled speech discrimination test (Maryland CNC).").  The Veteran is entitled to VA's assistance in obtaining an adequate examination.

With respect to the Veteran's level of cooperation, the January 2016 VA examiner did not opine that the Veteran was malingering or otherwise willfully refusing to provide valid responses.  The record contains reports on numerous other examinations which indicates to the Board that the Veteran has been both able and willing to cooperate to obtain valid audiological testing results.  See, e.g., October 2011 VA Examination; see also August 2015 Private Audiological Assessment.  Resolving all doubt in favor of the Veteran, the Board finds that the invalid results were not due to fault on the part of the Veteran, so will grant the Veteran's request for an opportunity to undergo another audiological examination.  Given the Veteran's concerns regarding compatibility with the January 2016 VA examiner, see June 2016 Appellant's Brief, the Board will direct that a new examination be scheduled with a different examiner.  (The Board wants to be clear, however, that it sees no evidence in the record of bias or improper conduct on the part of the examiner.)  

The Veteran's representative has requested that the new examination be conducted by a private audiologist through VA's Choice Program.  See June 2016 Appellant's Brief.  That program, however, covers medical care services to veterans, not C&P examinations.  Therefore, the Board will order a new VA examination. 

In addition, the most recent VA treatment records associated with the claims file are from 2013.  To avoid the possibility of a future remand to obtain federal records, the AOJ should obtain and associate with the claims file any outstanding, pertinent VA treatment records including any such records from the VA Medical Centers (VAMC) in Salem, Virginia and Atlanta, Georgia.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Atlanta VAMC all records and test results relating to treatment for hearing loss since 2013.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) in regard to requesting records from Federal facilities.  All records obtained should be associated with the claims file.

2.  Schedule a VA examination to reassess the severity of the Veteran's service-connected bilateral hearing loss.  The examination should be scheduled with an examiner different from the examiner who performed the January 2016 VA examination (initials C.W.).  

The claims file should be sent to the designated examiner for review of the pertinent history of the disability.  All indicated tests should be performed.  The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects upon his ordinary activities, if any.

In addition, if the examination produces no results or invalid results, the examiner should provide, if possible, an opinion as to why valid results could not be obtained.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.
 
3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

